DETAILED ACTION
Claims 31 and 36-66 are pending for examination.  According to Applicants, newly added claims 36-66 are renumbered claims. 
Claims 31, 36-64 (original claims 2-30), and 65-66 are under examination.
Claim Rejections - 35 USC § 112
The rejection of claims 2, 4, 8, 10-11, 14, 20, 23, and 26-30 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in response to Applicant’s cancellation of these claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 31, 45, 48-49, 60-62, and 65-66 stand rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Decker et al. (2006; IDS filed 06/10/2019; C11).
Applicant's arguments filed 05/24/2022 have been fully considered but they are not persuasive.  Applicants traversed the instant rejection on the grounds “main claim 31 has been amended to refer to the ‘contacting the immature dendritic cells with a tumor antigen composition, wherein a tumor antigen of the tumor antigen composition comprises an epitope having a sequence that overlaps a minimum of 5 amino acids with the sequence of an epitope of a tumor antigen encoded by the nucleic acid composition of step (i), an element found in parent patents to render the claims therein novel and non-obvious.” Moreover, Applicants argued that based upon the prosecution of parent application US 13/132,517, the amendment to claim 31 should place the instant application in condition for allowance. However, contrary to Applicant’s assertions, the instant claims were not amended as set forth in the parent application.  The instant claims have not been amended to recite wherein the two epitopes, which overlap by a minimum of 5 amino acids are “not identical thereto.”  See the following statement by Applicants: 
"...and [Decker] failed to recognize the importance of the presence of "a tumor antigen of the tumor antigen composition comprises an epitope having a sequence that overlaps minimum of 5 amino acids with the sequence of an epitope of a tumor antigen encoded by the nucleic acid composition of step (i) but is not identical thereto" which language is now recited in the claims." 

  Furthermore, contrary to Applicant’s assertions, the instant rejection was not made during the prosecution of application 13/132,517.  Therefore, it is unclear how the present amendment to claim 31 addresses the rejection of record. Applicants have not specifically addressed the merits of the instant rejection as it relates to the amended claims.
The claims remain rejected for those same reasons set forth in the prior Office Action. Absent evidence to the contrary, the tumor RNA transfected into the immature dendritic cells (as taught by Decker) would be expected to comprise numerous epitopes sharing a minimum of 5 amino acids in sequence identity.
As previously stated, regarding the step of “differentiating the immature dendritic cells into mature dendritic cells by (i) transfecting into the immature dendritic cells a nucleic acid composition encoding one or more tumor antigens, and (ii) contacting the immature dendritic cells with a tumor antigen composition,” Decker discloses the preparation of tumor mRNA by first extracting total tumor RNA and then isolating mRNA from the total tumor RNA. See page 3204. This tumor mRNA constitutes a “nucleic acid composition encoding one or more tumor antigens.”  Decker discloses loading immature dendritic cells “with either tumor lysate, tumor mRNA, or both.” See page 3204. In cells loaded with mRNA, the nucleic acid composition was transfected into the immature dendritic cells by electroporation. See page 3205.
The cells loaded with tumor lysate were contacted with a tumor antigen by being “cultured for three hours at 37 ̊C at a concentration of 5 × 106 cells/ml in a fourfold dilution of blast lysate.” See page 3204. Decker teaches that: “When loaded with both mRNA and lysate, cells originally received lysate first and mRNA second. As the experimental procedure was refined, mRNA was loaded first and lysate second to prevent RNase contamination from leukemic lysates from degrading the mRNA. In general, this procedural difference did not overtly alter the experimental results, and results obtained from either protocol were comparable.” (Page 3205, 1st ¶).  After being loaded with tumor lysate and tumor mRNA, the dendritic cells were matured.
Regarding the step of “contacting the T-cells with the mature dendritic cells,” Decker discloses administering the mature dendritic cells to the patient. For example, Decker discloses a clinical trial where eligible patients will “receive doubly-loaded dendritic cell vaccinations as a stand-alone therapy or, if appropriate, in conjunction with auto-transplant,” to treat leukemia patients (See page 3214). (This disclosure reads on newly added claims 65-66).
Claim 45 recites the following: “The method of claim 31, wherein the nucleic acid composition comprises mRNA from a tumor source.”
Regarding claim 45, Decker further discloses that “the nucleic acid composition comprises mRNA isolated from a tumor source.” As described above, Decker discloses dendritic cells loaded with a nucleic acid composition comprising mRNA. See page 3205). Specifically, Decker discloses that the “mRNA was isolated from total tumor RNA” which was “extracted from AML blasts.” (Decker page 3204).
Claim 48 recites: “The method of claim 31, wherein the tumor antigen composition is an enriched tumor antigen composition.”
Decker further discloses that “the tumor antigen composition is an enriched tumor antigen composition.” Decker discloses dendritic cells loaded with a tumor antigen composition prepared from a tumor lysate. Insoluble material in the lysate was pelleted to obtain a “soluble antigenic fraction” comprising tumor antigens from the lysate. (Decker page 3204). Thus, the soluble antigenic fraction of Decker, with the pelleted material removed, constitutes an “enriched tumor antigen composition.”
Claim 48 recites: “The method of claim 31, wherein the enriched tumor antigen composition comprises a cellular fraction from cells of a tumor source.”
Decker describes dendritic cells loaded with a soluble antigenic fraction that is an enriched tumor antigen composition prepared from a tumor lysate, as applied to claim 31. Decker also discloses that this soluble antigenic fraction is a cellular fraction. Decker discloses that the soluble antigenic fraction was obtained by pelleting (i.e., centrifuging) cell contents following cell lysis. (Materials and Methods, see page 3204). As such, the soluble antigenic fraction would constitute a cellular fraction within the meaning of claim 31 and the specification as filed, see Example 3, Materials and Methods of the specification as filed.
Claim 60 recites: The method of claim 31, wherein the nucleic acid composition encodes components of the tumor antigen composition.
Decker discloses that “the nucleic acid composition encodes components of the tumor antigen composition.” The total mRNA composition of Decker includes transcripts encoding each of the soluble proteins in the tumor antigen composition. Thus, the nucleic acid composition of Decker necessarily and inherently encodes components of the tumor antigen composition. (See page 3206, section 3.2).
Claim 61 recites: “The method of claim 31, wherein the immature dendritic cells are transfected with the nucleic acid composition prior to contact with the tumor antigen composition.”
Claim 62 recites: “The method of claim 31, wherein the immature dendritic cells are contacted with the tumor antigen composition prior to transfection with the nucleic acid composition.”
Decker discloses double-loaded dendritic cells that are transfected with a nucleic acid composition (mRNA) before being contacted with a tumor antigen composition (tumor lysate), and vice versa. Specifically, Decker discloses that “[w]hen loaded with both mRNA and lysate, cells originally received lysate first and mRNA second.” (Decker, page 3205). Decker further describes: “As the experimental procedure was refined, mRNA was loaded first and lysate second to prevent RNase contamination from leukemic lysates from degrading the mRNA.”  (Decker, Pages 3204-3205) Thus Decker discloses the elements of claims 61 and 62. 
Claim Rejections - 35 USC § 103
Response to Arguments
Applicant's arguments filed 05/24/2022 have been fully considered but they are not persuasive.  Applicants traversed the instant rejection on the grounds same grounds as set forth above over Decker in the novelty section.  Applicants further stated that “[I]n that Decker is no longer relevant to the claims, Applicant submit that the secondary references recited here in no way teach or suggest the limitation wherein “a tumor antigen of the tumor antigen composition comprises an epitope having a sequence that overlaps minimum of 5 amino acids with the sequence of an epitope of a tumor antigen encoded by the nucleic acid composition of step (i) but is not identical thereto.” For this reason, Applicants requested that the examiner reconsider and withdraw the obviousness rejection.
However, as stated above, the instant claims were not amended as set forth in the parent application.  Claim 31, as amended on 05/24/2022, does not recite the limitation “but is not identical thereto,” after the term “step (i).” Therefore, since the claims have not been amended as asserted by Applicants, Applicant’s arguments are not persuasive.  Moreover, Applicants have not addressed how the amendment to claim 31 overcomes the rejections of record.  For these deficiencies in Applicant’s arguments, the claims remain rejected for the reasons of record.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 36-37 and 31 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Decker et al. (2006; as applied above) in view of Tedder et al. "Isolation and generation of human dendritic cells," Current Protocols in Immunology (1997); Chapter 7:Unit 7.32 (“Tedder”).

The claims remain rejected for the reasons of record.
The teachings of Decker et al. as applied to claim 31 as set forth above, are incorporated here.  Dependent claims 36 and 37 relate to the selection of mature dendritic cells having increased expression of CD83 as compared to dendritic cells contacted with a tumor antigen composition and not a nucleic acid composition. As detailed below, it would have been obvious to modify Decker with the teachings of Tedder to make such a selection, and the increased expression of CD83 is inherent in the mature dendritic cells of Decker.
It was well known as of the priority date that mature dendritic cells express CD83 (i.e., are 
CD83+).  For example, Decker discloses that CD83 is a “maturation-specific” marker.  (See page 3206).  However, Decker also notes that only 80-95% of its mature dendritic cells expressed CD83.
It would have been obvious to the person of ordinary skill in the art (POSA), at the effective filing date of the instant invention, to have selected mature dendritic cells with increased levels of CD83 in light of the teachings of Tedder et al.  Tedder teaches that isolating homogenous CD83+ mature dendritic cell populations from other cells would be beneficial to the development of anti-tumor vaccines, such as those disclosed in Decker. (See p. 7.32.12). (“Given the capacity of dendritic cells to elicit strong antigen-specific helper and cytotoxic T cell responses, the ability to isolate or generate large numbers of homogeneous preparations of CD83+ dendritic cells will facilitate the manipulation of this cell lineage for vaccine development . . . .”). Moreover, Tedder teaches that CD83+ cells “express the highest levels of MHC class II molecules compared with other leukocyte lineages and are the most potent stimulator cells in allogenic mixed leucocyte reactions.” (See p. 7.32.11). Thus, a POSA would have been motivated to modify the nonhomogenous population of cells in Decker to select for CD83+ mature dendritic cells, which Tedder discloses would be most suitable for use in anti-tumor vaccines.
Claims 38-43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Decker et al. (2006; as applied above) in view of Eggert et al. ("Chapter 12-Generation of human and murine dendritic cells," in Cell Biology: A Laboratory Handbook, 3d ed. 2006).
Claim 38. “The method of claim 31, wherein the immature dendritic cells are subjected to negative selection using an agent that binds a non-target dendritic cell.”
The teachings of Decker et al. as set forth above read on claim 31.  However, Decker et al. does not specifically teach negative selection using an agent that binds a non-target dendritic cell.
Eggert discloses the isolation of dendritic cell subpopulations using negative selection. (“Techniques for the isolation of peripheral blood DC are based on positive and/or negative selection of primary and secondary antibody conjugated magnetic bead-binding populations in PBMC.”). Moreover, Eggert discloses markers on non-target dendritic cells (e.g., myeloid and plasmacytoid dendritic cells), such as BDCA-1 and BDCA-4, that can be targeted for the negative selection of immature dendritic cells. 
Thus, it would have been obvious to a POSA to use such markers on non-target dendritic cells to isolate immature dendritic cells by negative selection.
Claims 39-43 recite negative selection of immature dendritic cells based on binding to an HLA allele, such as HLA-DR.
Figure 1(f) of Decker et al. teach that immature dendritic cells are HLA-DR+.  Decker et al. does not specifically teach negative selection of immature dendritic cells based on binding to HLA-DR.
Eggert discloses the selection of immature dendritic cells based on surface markers such as HLA-DR. Moreover, Eggert discloses that this selection can be achieved by the binding of these markers to antibodies conjugated to magnetic beads. (Page. 108-109). Thus, it would have been obvious to a POSA to select for and remove immature dendritic cells based on antibody-binding to a HLA-DR allele on a target immature dendritic cell.
Claim 42 recites: “The method of claim 31, wherein the immature dendritic cells are subjected to positive selection using an agent that binds a target immature dendritic cell.”
Eggert discloses the isolation of dendritic cell subpopulations using positive selection. (See page 108).  (“Techniques for the isolation of peripheral blood DC are based on positive and/or negative selection of primary and secondary antibody conjugated magnetic bead-binding populations in PBMC.”). Decker discloses several markers present on immature dendritic cells (e.g., CD11c, CD86, CD209, and HLA-DR), that could be used for positive selection of target immature dendritic cells. (Page 3206). 
Thus, a POSA would have known based on Eggert and Decker how to target these markers on immature dendritic cells for the positive selection of such immature dendritic cells.
Claim 43 recites: “The method of claim 8, wherein the agent binds CD40, CD83, IL- 2β and/or TLR-4.”
Claim 43 recites the positive selection of immature dendritic cells based on the binding to a marker such as CD83. A POSA would have understood that CD83 is expressed on mature but not on immature dendritic cells.
Eggert discloses the selection of immature dendritic cells based on binding to non-target dendritic cells. In view of Decker, a POSA would understand such non-target dendritic cells to include mature dendritic cells expressing CD83. Ex. 
Thus, a POSA would have known how to positively select for immature dendritic cells based upon binding to the CD83 marker.  Further, it would have been obvious to a POSA to remove such CD83 positive cells using such antibodies and therefore to increase the relative amount of immature dendritic cells remaining.
Claim 44, 60 and 63 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Decker et al. as applied above in view of Cezayirli et al. (US Patent No. 6645487).
Dependent claim 44 relates to a nucleic acid composition comprising total nucleic acid. Dependent claim 60 recites that the nucleic acid composition encodes components of the tumor antigen composition and dependent claim 63 recites that the immature dendritic cells are simultaneously transfected with the nucleic acid composition and contacted with the tumor antigen composition. 
Decker and Cezayirli both relate to techniques for loading dendritic cells with nucleic acid compositions and/or tumor antigen compositions derived from tumor cells. For example, Decker relates to dendritic cells that are double-loaded with a nucleic acid composition and a tumor antigen composition. (See page 3203).
Similarly, Cezayirli relates to the development of vaccines by “adding cancer cell RNA and RNA expression products directly into a pAPC,” such as a dendritic cell. (See pages 5:58-62).
Claim 44 recites: “The method of claim 31, wherein the nucleic acid composition comprises total nucleic acid from a tumor source.” 
Cezayirli discloses that total RNA can be directly transfected into dendritic cells. The dendritic cells of Cezayirli can be loaded with a nucleic acid composition (e.g., tumor RNA in toto and/or poly A+ RNA) and/or a tumor antigen composition (e.g., whole cell lysate and/or the expression product of mRNA). Poly A+ RNA is a form of enriched mRNA. Cezayirli thus discloses the interchangeability of total RNA and mRNA in the nucleic acid composition, and as such, discloses a nucleic acid composition comprising total RNA, a total nucleic acid.
Claim 60 recites: “The method of claim 31, wherein the nucleic acid composition encodes components of the tumor antigen composition.” 
Cezayirli discloses that dendritic cells can be loaded with foreign RNA in the form of total RNA or poly A+ RNA, in combination with the expression product of the foreign mRNA. Ex. 1015, 10:53-57. A POSA would understand that the total RNA or poly A+ RNA (i.e., mRNA) would encode for the expression product.  
Moreover, as explained above, this limitation is inherent in Decker, which discloses dendritic cells double-loaded with mRNA and a soluble antigenic fraction derived from the same AML blasts. (Page 3204). The isolated mRNA would inherently encode for antigens present within the soluble antigenic fraction.
Claim 63 recites: “The method of claim 31, wherein the immature dendritic cells are simultaneously transfected with the nucleic acid composition and contacted with the tumor antigen composition.”
Cezayirli discloses that dendritic cells can be “pulsed with any one or combination of the following: 1) ‘foreign’ (tumor) cell RNA in total, 2) foreign poly A+ RNA, 3) expression product of foreign mRNA . . . .” 
Thus, Cezayirli discloses pulsing dendritic cells with a mixture of a nucleic acid composition (i.e., total RNA or poly A+ RNA) and a tumor antigen composition (i.e., the expression product of foreign mRNA). Moreover, Decker suggests that the order of loading the various components did not “overly alter experimental results,” thus suggesting that simultaneous loading as in Cezayirli would likewise not impact the results. Decker, 3205. In view of these teachings of Cezayirli and Decker, it would have been obvious to a POSA to simultaneously transfect cells with a nucleic acid composition and contact them with a tumor antigen composition. 
It would have been obvious to the person of ordinary skill in the art (POSA) at the effective filing date to have modified the teachings of Decker with Cezayirli in the design of the instant invention.  A POSA would have been motivated to apply the teachings of Cezayirli to Decker, as the techniques disclosed in Cezayirli are equally applicable to the dendritic cells of Decker, and the nucleic acid and tumor antigen compositions of Cezayirli are derived from the same sources as those of Decker, namely tumor cells. 
Claims 45-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Decker et al., as applied above, in view of Reyes et al. (U.S. Patent No. 6,107,023).
Dependent claims 45-47 relate to mRNA that is enriched for mRNA encoding tumor specific antigens, e.g., using mRNA subtraction with non-tumor cell RNA. 
Decker discloses that anti-tumor vaccines are based on therapy with tumor specific antigens. (Decker, page 3203). Such tumor-specific antigens are encoded by tumor-derived mRNA, and are not at all or at much lower levels by mRNA from normal cells. 
Thus, Decker provides a motivation to enrich tumor mRNA encoding for tumor-specific antigens. 
Reyes provides methods for mRNA subtraction, which is a method for enriching mRNA. Specifically, Reyes discloses methods of isolating RNA sequences that “are unique to one of two mixtures” via subtraction. (Abstract) Reyes also teaches that such methods can be applied to tumor and non-tumor samples such that “the malignant cells or tissue serves as the positive source of unique (tumor related) RNA species, and normal, non-transformed cells or tissue, as the negative source” (Reyes col. 8:48-57), and the isolated sequences are unique to the positive source (Reyes col. 8:19-37). Thus, Reyes discloses mRNA that is enriched for mRNA encoding tumor-specific antigens by subjecting the mRNA to subtraction using non-tumor cell RNA.
It would have been obvious to the person of ordinary skill in the art at the effective filing date would have been motivated to modify Decker with the teachings of Reyes to enrich mRNA using mRNA subtraction.
Claims 48, and 50-51 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Decker et al. as applied above in view of Wang et al. US 6,960,449.
The teachings of Decker et al. as applied above to claims 14 and 31 are incorporated here.
Claim 50 recites: “The method of claim 48, wherein the cells from the tumor source are selected by removing cells expressing proteins that are typically not expressed or expressed at significantly reduced levels in a tumor cell.”
Claim 51. “The method of claim 48, wherein the cells from the tumor source are selected using cell surface markers preferentially expressed by tumor cells.”
Dependent claims 50 and 51 relate to methods of selecting cells from the tumor source based on their surface proteins. As detailed below, it would have been obvious to modify Decker with the teachings of Wang to select cells based on proteins that typically are not expressed in tumor cells, or alternatively preferentially expressed by tumor cells.
Wang relates to the characterization of cancer cells and discloses methods of isolating cancer cells from body fluids. (Wang, col 3:23-25). For example, Wang discloses that the amount of white blood cells (including cancer cells) can be enriched using centrifugation and/or immunoseparation. (Wang, col 10:16-24).
Decker discloses a tumor antigen composition extracted from tumor lysate from AML blasts, which are white blood cells, present at 93%, 74%, and 95% in leukodepletion samples. (Decker, page 3204). 
A POSA at the effective filing date would have been motivated to apply the techniques of Wang to the leukodepletion samples of Decker to achieve higher purity AML blasts, thereby resulting in a higher yield of antigens from the lysed AML blasts. 
Wang teaches that tumor cells can be selected from the tumor source by targeting cells expressing proteins that are not expressed or expressed at reduced levels in a tumor cell. As noted above, Wang discloses that tumor cells can be isolated using immunoseparation, i.e., by specifically targeting cell proteins. (Wang, col. 10:21) Moreover, Wang discloses that the separation can be based on negative selection. (Wang, col 10:24-29; “A ‘negative selection’ process comprises a method of contacting the body fluid with an agent that binds to non-cancer cells and separating the cancer cells from the body fluid, wherein an enriched collection of cancer cells remains.”). In view of Wang’s disclosure of immunoseparation, a POSA would understand Wang to disclose that tumor cells can be enriched by targeting non-tumor-specific proteins on cells. 
Regarding claim 51, Wang also discloses that tumor cells can be selected based on surface markers, such as proteins, that are tumor-specific. For example, Wang teaches: “A ‘positive selection’ process comprises a method of contacting the body fluid with an agent that binds to the cancer cells specifically.” (Wang, col. 10:63-67). Wang also discloses immunoseparation as a technique for specifically targeting certain cells (e.g., tumor cells) for enrichment. (Wang, col. 10:21). Thus, a POSA at the effective filing date of the instant invention would understand Wang to disclose that tumor cells can be enriched by targeting a marker preferentially expressed by tumor cells.
Claims 48, and 52-53 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Decker et al. as applied above, in view of Renner et al. (U.S. Patent No. 7,264,810). 
Claim 52. “The method of claim 48, wherein the enriched tumor antigen composition comprises one or more protein fractions of a tumor cell lysate.” 
Claim 53. “The method of claim 48, wherein the enriched tumor antigen composition is produced by contacting a tumor cell lysate with a protein array that binds non-tumor specific antigens.”
Dependent claims 52 and 53 relate to enriched tumor antigen compositions comprising protein fractions from a tumor cell lysate. As detailed below, it would have been obvious to modify Decker with the teachings of Renner to obtain an enriched tumor antigen composition.
 A POSA would have been motivated to combine Decker and Renner.
Decker discloses tumor antigen compositions derived from tumor cell lysates, including lysates that are centrifuged to obtain a soluble antigenic fraction. (Decker, page 3204). Moreover, Decker discloses that the therapeutic nature of antitumor vaccines is due to their use of tumor-specific antigens. (Decker, page 3203). Thus, Decker provides a motivation for enriching the tumor antigen composition for such tumor-specific antigens. Renner discloses methods for enriching tumor antigen compositions.
Renner discloses methods for enriching protein fractions from a tumor cell lysate by contacting the lysate with a protein array. For example, various examples of Renner disclose that protein fractions were obtained from cells following lysis and centrifugation. (E.g., Renner, col. 79:24-30 and col. 83:66-85:2).
Renner further discloses that a lysate, e.g., a protein fraction from a lysate, can be contacted with a protein array that preferentially binds to certain antigens. For example, in Renner a molecular scaffold, which can comprise a protein or protein fragment (Renner, col. 19:10-15), can be used in combination with other proteins or fragments to form an ordered and repetitive antigen or antigenic determinant array, e.g., with the antigens RANKL (Renner at 45:61-62) and MIF (id. at 47:41-42), among others. Decker discloses that tumor-specific antigens have therapeutic value in anti-tumor vaccines, and therefore suggests that tumor antigen compositions should be enriched by depleting non-tumor specific antigens.  Thus, it would have been obvious to a POSA at the effective filing date of the instant invention to use the protein arrays of Renner to selectively remove non-tumor specific antigens from the cell lysates of Decker.
Claims 54-56 and 64 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Decker et al. (as applied above) in view of Lotem et al. (“Presentation of tumor antigens by dendritic cells genetically modified with viral and nonviral vectors,” Journal of Immunotherapy (2006); 29(6):616–627; “Lotem”)
Claim 54. “The method of claim 31, wherein the nucleic acid composition comprises an expression construct.” 
Claim 55. “The method of claim 54, wherein the expression construct encodes one or more tumor antigen.”
Claim 56. “The method of claim 55, wherein the encoded tumor antigen is selected from the group consisting of . . . Gp100 (glycoprotein 100 kD), . . . .” 
Dependent claims 54-56 relate to nucleic acid compositions comprising an expression construct that encodes for a tumor antigen. As detailed below, it would have been obvious to modify Decker with the teachings of Lotem to achieve these additional features.
A POSA would have been motivated to combine Decker and Lotem relates to antigen-presenting dendritic cells that are genetically modified with recombinant vectors encoding tumor antigens.  Lotem discloses that dendritic cells can be loaded with “tumor-associated antigens” for use in “immunotherapies for the treatment of patients with cancer,” and genetic modification of dendritic cells is an improved loading method. (Lotem, pages 1-2). Similarly, Decker relates to dendritic cells that are loaded with antigenic material, specific tumor mRNA and tumor lysate. (Decker, page 3204). Decker discloses that tumor mRNA is an attractive source of antigenic material because it engages the classical MHC class I compartment that fails to be loaded by lysate alone. (Decker, pages 3203-04). A POSA would have understood the recombinant vectors of Lotem to be an alternative way of loading tumor mRNA that retains this advantage disclosed in Decker.  Lotem discloses that dendritic cells can be electroporated with “pcDNA3 plasmids containing full-length cDNAs encoding gp100, NY-ESO-1, and eGFP.” (Lotem page 4).  
A POSA at the effective filing date of the instant invention would have understood such pcDNA3 plasmids to be an expression constructs encoding a tumor antigen, namely gp100, NY-ESO-1, or eGFP, see tables 5-6. 
Claims 57-59 and 64 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Decker et al. (as applied above) in view of Wang et al. (US6960449) and Lotem et al. as applied above.
Claim 57. “The method of claim 31, further comprising screening a patient or patient tumor for expression of one or more tumor antigens.” 
Screening patients for the expression of tumor antigens is a well-known technique for cancer diagnosis and treatment. For example, Wang discloses that its techniques can be suitable for “screening, monitoring, detecting, isolating, characterizing, and assessing cancer cells.” Ex. (Wang, col. 12:33-38. Wang also discloses that the cancer cells can be characterized by “measuring and/or analyzing any marker,” including various tumor antigens. (Wang, col. 13:7- 27).  Moreover, a POSA would have been motivated to apply such screening techniques to the vaccination protocols described in Lotem and Decker, because each of Lotem and Decker discloses that dendritic cells loaded with tumor-specific antigens would be useful in the treatment of cancer patients expressing such antigens. (Lotem, page 1). (“DCs loaded with tumor-associated antigens may facilitate the development of new immunotherapies for the treatment of patients with cancer.”); Decker, page 3214; (“In this phase I/II clinical trial, tumor materials will be harvested from prospective patients by leukodepletion upon clinical presentation.”).
Claim 58, recites: “The method of claim 57, wherein an expression construct expressing the identified tumor antigen is transfected into the immature dendritic cell.”
As described above, Lotem discloses loading immature dendritic cells with expression constructs expressing a tumor antigen. 
It would have been obvious to a POSA at the effective filing date of the instant invention to use an expression construct expressing a tumor antigen identified as expressed in the cancer patient.
Claim 59 recites: “The method of claim 58, wherein the immature dendritic cell is contacted with a tumor antigen composition comprising a recombinant identified tumor antigen.”
Lotem discloses that known techniques load dendritic cells by “direct incubation with full-length recombinant protein.” Lotem, page 1.  Lotem further discloses that dendritic cell vaccines can target known tumor-associated antigens.  Lotem, page 1. Therefore, it would have been obvious to a POSA at the effective filing date to have combined the cited references in the design of a method that involves loading dendritic cells with a tumor antigen composition comprising an antigen known to be present in a cancer patient.
Claim 64 recites: “The method of claim 57, wherein the tumor is renal cell cancer, melanoma, prostate cancer or chronic lymphocytic leukemia.” 
Claim 64 recites that “the tumor” is selected from a list of cancers, including melanoma. Claim 30 thus requires that the tumor antigen encoded by the nucleic acid composition and the tumor antigen present in the tumor antigen composition be from a tumor source from this list. Lotem describes transfecting dendritic cells with a nucleic acid composition that encodes for gp100, the “melanoma differentiation antigen.” (Lotem at page 2). Lotem further discloses that it was known to pulse dendritic cells with gp100 “as an intact protein or from melanoma cell lysates.”. Accordingly, a POSA at the effective filing date of the instant invention would have understood that double-loaded dendritic cell anti-tumor vaccines, as in Decker, could be modified to treat melanoma, as in Lotem. 
Double Patenting
The rejections of claims 2-31 on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 8,728,806, claims 10-29 of U.S. Patent No. 9,333,248, and claims 2-31 of US Patent NO. 9,993,537, are withdrawn in response to Applicant’s filing of a Terminal Disclaimer over these US Patents on 05/24/2022.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS-SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L EPPS -SMITH/
Primary Examiner, Art Unit 1699